Citation Nr: 1235787	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for restrictive lung disease. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH). 

7.  Entitlement to service connection for left lower extremity sciatica. 

8.  Entitlement to service connection for sensory neuropathy. 

9.  Entitlement to service connection for sleep apnea. 

10.  Entitlement to service connection for herpes zoster. 

11.  Entitlement to service connection for Bell's palsy. 

12.  Entitlement to service connection for adult chicken pox. 

13.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

14.  Entitlement to service connection for fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979 and from March 1985 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran's claims were previously before the Board in December 2010.  The Board reopened the claim for entitlement to service connection for sleep apnea and remanded the reopened claim and all other claims on appeal for additional development.  The case has returned to the Board for further appellate action.

In October 2011, the Veteran reported that he was unable to work due to service-connected disabilities.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A claim for entitlement to TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic respiratory disability did not clearly and unmistakably exist prior to active duty service. 

2.  The Veteran's restrictive lung disease and COPD were not present in service or until years thereafter, are not etiologically related to any incident of service or a service-connected disability, and are not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  The Veteran's low back disability, diagnosed as degenerative joint disease and degenerative disc disease, was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  The Veteran's cervical spine disability, diagnosed as degenerative disc disease, was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  The Veteran's left shoulder disability, diagnosed as osteoarthritis, was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  The Veteran's diabetes mellitus was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  The Veteran's BPH was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

8.  The Veteran's left lower extremity sciatica was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

9.  The Veteran's sensory neuropathy of the bilateral lower extremities was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

10.  Sleep apnea was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

11.  The Veteran does not have PTSD.

12.  An acquired psychiatric disorder, diagnosed as an anxiety disorder, mood disorder, and pain disorder, was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

13.  The Veteran's fatigue is not a chronic disability; his complaints of fatigue have been attributed nonservice-connected disabilities including sleep apnea, obesity, anxiety, and anemia.

14.  The Veteran does not have chronic fatigue syndrome (CFS) or an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.

15.  Herpes zoster was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

16.  Bell's palsy was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

17.  The Veteran does not have adult chicken pox.


CONCLUSIONS OF LAW

1.  Restrictive lung disease and COPD were not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).  

2.  Degenerative joint disease and degenerative disc disease of the lumbar spine ware not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317.  

3.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

4.  Osteoarthritis of the left shoulder was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

5.  Diabetes mellitus was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317.  

6.  BPH was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

7.  Left lower extremity sciatica was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

8.  Sensory neuropathy of the lower extremities was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

9.  Sleep apnea was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

10.  An acquired psychiatric disorder, to include PTSD and anxiety, mood, and pain disorders, was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

11.  Chronic fatigue was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317, 4.88a.  

12.  Herpes zoster was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

13.  Bell's palsy was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

14.  Adult chicken pox was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that service connection is warranted for all the disabilities on appeal as they were incurred due directly to events during active duty service, or in the alternative, are secondary to service-connected hypertension or are manifestations of an undiagnosed illness due to his service in Southwest Asia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis and diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2011); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  The new regulation imposes additional burdens and could have retroactive effects.  Since the Veteran's claims were received prior to the enactment of the new regulation, the Board will apply the old version of the regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In July 2006, the National Personnel Records Center (NPRC) confirmed that the Veteran served in Southwest Asia from February 1991 to May 1991.  The Veteran's DD-214 also shows that he received the Southwest Asia service medal.  Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2011).  


Respiratory Disability

The Veteran contends that service connection is warranted for a respiratory disability claimed as diminished lung capacity, shortness of breath, and restrictive lung disease.  During the September 2010 hearing, he testified that he was exposed to various environmental toxins while serving in the Persian Gulf including fires, soot, and dust.  The Veteran also testified that his disability was secondary to service-connected hypertension. 

The record establishes the presence of a current disability.  In June 2006, during a cardiology consultation at the Tampa VA Medical Center (VAMC), the Veteran was diagnosed with a restrictive lung defect based on the results of a pulmonary function test (PFT).  He was also diagnosed with chronic obstructive pulmonary disease (COPD) following May 2006 and August 2006 Persian Gulf Registry examinations at the VAMC.  Most recently, a January 2007 VA examiner diagnosed restrictive lung disease.  Although a February 2011 VA examiner found that the examination did not support a current diagnosis of restrictive lung disease, the record clearly contains competent medical evidence of respiratory conditions during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  

Although the record establishes a current respiratory disability diagnosed as a restrictive lung disease and COPD, there is evidence of earlier treatment for emphysema and a pulmonary nodule.  However, these findings were made years before the Veteran's current claim was received in April 2006.  In a July 1999 letter, the Veteran's VA doctor noted that the Veteran was undergoing a workup for possible asthma and a pulmonary nodule.  CTs of the thorax in June 1999 and September 1999 showed a noncalcified granuloma of the right upper lung lobe and the Veteran was also diagnosed with emphysema during an August 2000 examination performed in connection with a Social Security Administration (SSA) claim.  There are no findings of these disorders since receipt of the Veteran's claim and to be present as a current disability, the claimed condition must be shown at some point during the claims period.  McClain, supra.  The findings of a pulmonary nodule and emphysema were all made years before receipt of the Veteran's claim.  Therefore, these conditions are not considered current disabilities and the Board's consideration is limited to restrictive lung disease and COPD.  

The record indicates a respiratory disability may have pre-existed the Veteran's active duty service and the Board must therefore determine whether the presumption of soundness applies to the current case, and if so, whether it has been rebutted.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's January 1976 and November 1983 enlistment examinations are negative for objective medical evidence of asthma.  Thus, the presumption of soundness applies to the current case.  The Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a pre-existing respiratory condition at the time of his enlistment into active duty service.  The Veteran consistently reported a history of asthma as a child on in-service examinations, but denied any problems as an adult.  There is no objective evidence dated prior to the Veteran's service establishing a chronic condition, and as noted above, no evidence on enlistment examinations of pre-existing respiratory disabilities.  The Board cannot conclude that a chronic respiratory disability clearly and unmistakably pre-existed service and the presumption of soundness is not rebutted.  The Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board must next determine whether the record establishes an in-service injury.  Service medical records document that the Veteran repeatedly reported a history of childhood asthma during reports of medical history dated throughout his active duty service.  In August 1981, he was seen with complaints of difficulty breathing and was noted to be working a two week period of active duty for training (ACDUTRA) in a dusty environment.  The Veteran was referred to a clinic where he reported exposure to dust, paint, and solvents.  After an examination, no abnormalities were detected, no diagnosis was rendered, and the Veteran was returned to duty.  There are no other complaints or treatment for breathing problems during active duty service and a March 1991 annual examination (performed two months before the Veteran's discharge in May 1991) showed normal lungs and chest.  The Veteran reported a history of asthma on the accompanying March 1991 report of medical history, but the examining physician noted that the Veteran had asthma only as a child with no problems as an adult.  

Although service records are negative for evidence of any chronic respiratory disabilities, the Veteran has reported exposure to various toxic substances during active duty service in Southwest Asia.  He also complained of difficulty breathing during a period of ACDUTRA in August 1981 and reported exposure to dust, paint, and solvents.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   The Veteran is also competent to report his exposure to substances such as dust during service, and the Board therefore finds that the record establishes the second element of service connection-an in-service injury.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  Service records do not contain any findings of a chronic respiratory condition and while the Veteran was examined in August 1981 for breathing problems, no diagnosis was rendered.  The Veteran was also found to have no problems related to asthma as an adult during the March 1991 examination performed just prior to his separation.  There is also no objective evidence of complaints or treatment for breathing problems in the post-service record until the 1990s, when the Veteran was hospitalized in November 1997 and March 1999 with complaints of shortness of breath.  These complaints were attributed to congestive heart failure and possible sleep apnea, with no other respiratory conditions identified.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's respiratory disability was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a continuity of symptoms.  During a May 2006 Persian Gulf Registry examination, he reported that he was exposed to various pollutants during service, but did not begin to experience a cough or shortness of breath until the 1990s.  The Board has considered the statements of the Veteran connecting his disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of breathing problems, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The weight of the competent evidence is also against the claim.  The only medical evidence in favor of the claim is from the provider who conducted the May 2006 VA Persian Gulf Registry examination.  After diagnosing COPD, the physician noted that guidance from VA indicated that any disabilities of veterans who served in the Persian Gulf at a specific time "may possibly" be related to exposure to environmental hazards.  The Board finds that this opinion is clearly speculative and cannot support the claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).   

In contrast, the record contains other competent and probative evidence connecting the Veteran's respiratory disabilities to his obesity.  During the June 2006 VA cardiology consultation that diagnosed a restrictive defect, the diagnosing physician also concluded that the Veteran's morbid obesity limited his ability to move air in and out of his chest and was the cause of the defect.   A similar conclusion was reached by a VA examiner in January 2007 who diagnosed the Veteran with restrictive lung disease secondary to obesity.  The Board finds that these medical opinions are not speculative and are more probative than the opinion provided by the May 2006 Persian Gulf Registry physician.  The weight of the competent evidence is clearly against the claim for service connection on a direct basis.  

The Veteran also contends that service connection is warranted for the claimed respiratory condition under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  However, the record clearly shows that the Veteran has been diagnosed with a restrictive lung disease and COPD.  As the Veteran's respiratory symptoms have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for a respiratory disability as secondary to service-connected hypertension.  There is simply no competent evidence in support of this contention, no findings of pulmonary hypertension, and as noted above, the Veteran is not considered competent to provide an opinion addressing the etiology of a disability.  Barr, supra.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was years after his separation from active duty service.  In addition, the weight of the competent evidence establishes that the Veteran's diagnosed respiratory defect and COPD are not related to his active duty service, to include exposure to pollutants in Southwest Asia.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service or service-connected hypertension.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Low Back, Cervical Spine, Left Shoulder

The Veteran contends that service connection is warranted for disabilities of the low back, cervical spine, and left shoulder as they were incurred due to active duty service.  The Veteran also contends that his claimed orthopedic disabilities are the result of service-connected hypertension or are manifestations of an undiagnosed illness due to his service in Southwest Asia. 

The record establishes the presence of current disabilities of the low back, cervical spine, and left shoulder.  Upon VA examination in February 2011, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine, degenerative disc disease of the cervical spine, and mild osteoarthritis of the left shoulder.  VA treatment records also demonstrate recent complaints and treatment of low back, neck, and left shoulder pain.  The first element of service connection is established. 

Service treatment records are negative for evidence of complaint or treatment related to the Veteran's cervical spine and left shoulder.  However, in June 1977, he was diagnosed with a muscular strain of the low back.  The Veteran was treated with hot soaks and advised to limit use of his back.  He continued to report low back pain into July 1977 and was prescribed medication.  There are no other findings of low back pain in the service records, and the January 1979 separation examination showed a normal spine, neck, and upper extremities.  The Veteran's spine, neck, and upper extremities were also normal during a March 1991 annual examination conducted two months prior to his separation from his second period of active service.  On the March 1991 report of medical history that accompanied the examination, the Veteran denied a history of recurrent back pain, a painful or "trick" shoulder, and swollen or painful joints. 

Service records clearly document a low back injury in June and July 1977.  With respect to the Veteran's claimed neck and shoulder disabilities, there are no-inservice findings related to these joints, but the Veteran testified in September 2010 that he believed performing his duties on ship during active service (to include running and aerobics) contributed to his orthopedic disabilities.  The Veteran is component to report activities and injuries during service, and the Board will therefore resolve reasonable doubt in his favor regarding the presence of in-service injuries and find that the second element of service connection is also present regarding the cervical spine and left shoulder conditions.  

The Board must now determine whether the record establishes a nexus between the Veteran's current disabilities and his in-service injuries.  Service records do not indicate such a link; despite the diagnosis of a low back strain during service, there are no findings of chronic conditions of the low back, cervical spine, and left shoulder.  The Veteran also specifically denied experiencing a history of recurrent low back pain, a painful or "trick" shoulder, and swollen and painful joints at the January 1979 and March 1991 examinations performed just prior to his discharge from his active duty service.  There is also no evidence of arthritis of the claimed joints within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the low back, neck, or shoulder dates from June 1999 when the Veteran complained of intermittent back pain while receiving treatment at the Miami VAMC.  The Veteran reported some neck pain in September 1999, but this was attributed to whiplash incurred in a recent motor vehicle accident and there are no post-service complaints related to the left shoulder until a January 2007 VA examination.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's chronic low back, cervical spine, and left shoulder disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a continuity of symptoms since service with respect to these disabilities.  The history he has provided is to the effect that his disabilities are due to injuries incurred during active duty service in the 1970s and 1990s, but he did not manifest symptoms or seek treatment until many years after his discharge from his second period of service in May 1991.  The Board has considered the Veteran's testimony connecting his disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of back, neck, and shoulder pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The competent medical evidence also weighs against the claims.  The only medical evidence in support of the Veteran's contentions regarding direct service connection is the opinion of a physician who conducted a May 2006 Persian Gulf Registry examination of the Veteran at the VAMC.  After diagnosing chronic low back pain, the VA physician noted that guidance from VA suggested that any illness, disease, condition, or symptoms recognized in a patient who served in the Persian Gulf region "may possibly" be related to various environmental hazards.  The Board finds that this opinion is not probative as it is clearly speculative.  The VA physician did not identify any specific aspect of the Veteran's service that could serve as the cause of his low back pain, and the statement is clearly too general and vague to support the claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).   

In contrast, the record contains medical opinions from the February 2011 VA examiner that are probative and weigh strongly against the claims for service connection.  After examining the Veteran and reviewing the claims file (to include the service records), the February 2011 VA examiner concluded that the Veteran's low back, cervical spine, and left shoulder disabilities were not due to active duty service.  The VA examiner noted that the Veteran's in-service low back injury was only a mild back strain with no evidence of long-term sequelae and no indication of chronicity.  There was also no documentation of neck or shoulder injuries during service and the Veteran denied experiencing any pains in the claimed joints upon examinations conducted prior to separation.  The Board finds that the opinions of the February 2011 VA examiner are entitled to significant probative weight as they were based on an accurate presentation of the facts in this case and included a well-reasoned rationale with reference to specific evidence contained in the claims file.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The competent medical evidence is therefore clearly against a finding of a nexus between the Veteran's claimed disabilities and active duty service.  

The Veteran also contends that service connection is warranted for the claimed orthopedic disabilities under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  He testified during the September 2010 hearing that he believes his arthritis of the back, neck, and left shoulder were all manifestations of a disease process due to an undiagnosed illness.  However, the record clearly shows that the Veteran has been diagnosed with arthritis of the back, neck, and shoulder as well as degenerative disc disease of the lumbar and cervical spine.  As the Veteran's joint symptoms have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disabilities as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for a low back, cervical spine, and left shoulder disabilities as secondary to service-connected hypertension.  There is simply no competent evidence in support of this contention and as noted above, the Veteran is not considered competent to provide an opinion addressing the etiology of the claimed disability.  Barr, supra.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was years after his separation from active duty service.  In addition, the weight of the competent evidence establishes that the Veteran's diagnosed degenerative joint disease, degenerative disc disease, and osteoarthritis are not related to his active duty service, to include injuries incurred during service.  The Board also concludes that the evidence is against a nexus between the Veteran's claimed disability and service or service-connected hypertension.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Diabetes Mellitus and BPH

The Veteran contends that service connection is warranted for diabetes mellitus and BPH as they are secondary to service-connected hypertension or are manifestations of an undiagnosed illness incurred due to active duty service in Southwest Asia.  

With respect to whether the Veteran's disabilities are due to an undiagnosed illness, the Board notes that the Veteran's post service records show clear diagnoses of diabetes mellitus and BPH.  The conditions were also diagnosed during the most recent VA examination in February 2011 and which time the VA examiner also specifically found that the Veteran's conditions were not manifestations of an undiagnosed illness as they were due to recognized clinical entities.  As the Veteran's diabetes and BPH have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disabilities as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for the claimed disabilities as secondary to service-connected hypertension.  There is no competent medical evidence in favor of this contention, and as a layperson the Veteran is not competent to provide opinions regarding medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Board has also considered whether service connection is warranted for diabetes mellitus and BPH as directly due to service.  Service records are negative for evidence of blood sugar or prostate problems, and the Veteran's laboratory results were normal at examinations performed in January 1979 and March 1991, just prior to his discharge from his two periods of active duty service.  There is also no evidence of the claimed disabilities until May 1999, when VA treatment records show symptoms of prostatitis, and December 2000, when his VA physician noted a new diagnosis of diabetes in November 2000.  VA records dated in 2000 and 2001 also noted consistent characterizations of the Veteran's diabetes as "adult onset" or "new onset."  There is no competent evidence in support of the claim for direct service connection as the Veteran has never contended that service connection is warranted on this basis and has not reported a continuity of symptoms.  The February 2011 VA examiner also provided opinions against the claims.  

In sum, the Board finds that the Veteran's diabetes mellitus and BPH are due to known clinical diagnoses and are not secondary to service-connected hypertension.  There is also no competent evidence of a link between the Veteran's diabetes and BPH and any incident of his active duty service.  Service connection for these disabilities is therefore denied.  


Left Sciatica and Sensory Neuropathy

The Veteran contends that service connection is warranted for sciatica of the left lower extremity and sensory neuropathy as they were incurred due to an undiagnosed illness during his service in Southwest Asia.  The Veteran also testified in September 2010 that these disabilities were secondary to service-connected hypertension, or in the alternative, his low back disability. 
Turning to the Veteran's contentions regarding an undiagnosed illness, the Board notes that the February 2011 VA examiner clearly diagnosed left sciatica due to a low back disability and sensory neuropathy of the bilateral lower extremities due to diabetes.  The VA examiner also found that the Veteran's conditions were not manifestations of an undiagnosed illness as they were due to recognized clinical entities.  As the Veteran's symptoms of the peripheral nerves have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disabilities as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

The Board also finds that service connection is clearly not warranted for the claimed neurological disabilities as secondary to service-connected hypertension.  There is no medical evidence in favor of this contention, and as a layperson the Veteran is not competent to provide opinions regarding medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

The record also contains clear competent medical evidence of a link between the Veteran's claimed sciatica and neuropathy and nonservice-connected lumbar degenerative disc disease and diabetes mellitus.  The February 2011 VA examiner provided medical opinions linking the Veteran's sciatica to his low back condition and linking his sensory neuropathy to diabetes.  VA treatment records also contain findings relating the Veteran's neurological disabilities to his low back disability and diabetes.  For example, a lumbar CT reported in the May 2006 Persian Gulf Registry examination showed clear compression of the left L5 nerve root and the Veteran has consistently been diagnosed with left sciatica and radicular symptoms due to his low back disability since May 1999.  The Veteran has also been diagnosed with peripheral neuropathy due to diabetes at the VA since May 2010.  As noted above, the Veteran's lumbar degenerative disc disease and diabetes mellitus are not service-connected and service connection for sciatica and sensory neuropathy as secondary conditions is impossible under 38 C.F.R. § 3.310 (2011).  

Finally, the Board has considered whether service connection is warranted for left sciatica and sensory neuropathy of the lower extremities as directly due to service.  Service records are negative for complaints or treatment related to neurological problems of the lower extremities, and there is no evidence of these conditions until years after the Veteran's separation from active duty.  The February 2011 VA examiner also provided opinions against direct service connection for these disabilities (noting that they were due to the Veteran's low back condition and diabetes mellitus).  The Board also notes that the Veteran has never alleged that his neurological conditions were incurred due to active service.  

The evidence establishes that the Veteran's claimed disabilities are due to known clinical diagnoses and are secondary to nonservice-connected disabilities.  There is also no competent evidence the disabilities were incurred due to injuries during active duty service.  Service connection for left sciatica and sensory neuropathy of the bilateral lower extremities is denied.  


Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea as the disability had its onset during active duty service.  During the September 2010 hearing, the Veteran testified that his sleep apnea was manifested during service with loud snoring and gasping for air.  In statements throughout the claims period, the Veteran has also contended that sleep apnea was incurred as secondary to service-connected hypertension or as an undiagnosed illness due to his Persian Gulf service. 

The Board will first address the Veteran's contentions regarding service connection on a direct basis.  The record clearly shows a diagnosis of sleep apnea; in August 1999 the Veteran was referred to the VA sleep clinic and sleep studies demonstrated severe obstructive sleep apnea.  He has undergone consistent VA treatment for the condition since that time.  Sleep apnea was also recently diagnosed during a February 2011 VA examination.  

The Board also finds that the presence of an in-service injury is demonstrated.  Service records are negative for evidence of sleep apnea and the March 1991 annual examination performed two months before the Veteran's separation in May 1991 shows that all the Veteran's systems were normal.  He also denied experiencing any trouble sleeping or shortness of breath on the accompanying March 1991 report of medical history.  Although service records are negative for objective evidence of sleep apnea, the Veteran has submitted an April 2000 statement from a soldier who served with him aboard the USS CAPE COD during his second period of active service.  The buddy statement notes that the Veteran was known to manifest excessive snoring.  The Veteran also testified in September 2010 that he snored and gasped for air while sleeping during service.  The Board finds that these lay statements are sufficient to establish the presence of the second element of service connection-an in-service injury. 

With respect to the third elements of service connection, a nexus between the Veteran's sleep apnea and service, service and post-service records do not indicate such a link.  As noted above, service records are negative for complaints related to sleep apnea and the Veteran was physically normal at the March 1991 annual examination.  He also specifically denied having any trouble with sleeping at that time.  Post-service treatment records are also negative for findings relating the Veteran's sleep apnea to service and an April 2000 private doctor found that the Veteran was an ideal candidate for sleep apnea due to his obesity.  Additionally, there is no evidence of the condition until March 1999, almost 10 years after the Veteran's separation from service, when he was diagnosed with possible sleep apnea during a private hospitalization for shortness of breath and congestive heart failure.  An April 1999 VA referral to the sleep clinic also notes the presence of  an acute onset of nocturnal shortness of breath, indicating that the Veteran's sleep apnea was of recent incurrence.  The absence of any clinical evidence both during and for years after service weighs against a finding that the Veteran's sleep apnea was present for the many years between service and his current complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the weight of the competent medical evidence is against the claim.  The record does contain some evidence in favor of the claim; in March 2000, the Veteran's VA physician wrote a letter on his behalf stating that there was a strong suspicion that the Veteran's sleep apnea had probably been present for many years to include as far back as active service.  The VA physician who examined the Veteran in May 2006 for VA's Persian Gulf Registry also diagnosed sleep apnea and noted that any condition recognized in a patient who served in the Persian Gulf region "may possibly" be related to various environmental hazards.  Although these opinions provide support for the Veteran's contentions, the Board finds that they are of limited probative value as they are speculative.  Both VA doctors neglected to provide a definitive statement linking the Veteran's sleep apnea to service, but instead noted that there was a suspicion or possibility of such a link.  The Board finds that these opinions are too vague in nature to support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993), Bostain v. West, 11 Vet. App. 124, 127-28; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993).   

Weighing against the claim is the opinion of the February 2011 VA examiner.  After a complete review of the Veteran's claims file, to include service records, the February 2011 VA examiner concluded that the Veteran's sleep apnea was not related to service and was instead due to standard risk factors including the Veteran's severe weight gain in the years following active duty service.  The Board finds that this opinion is entitled to substantial probative value as it was rendered based on the accurate facts of the case and included a well-reasoned basis for the stated opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The record also contains other evidence linking the Veteran's sleep apnea to his obesity.  As discussed above, a private physician in April 2000 noted that the Veteran was an ideal candidate for sleep apnea due to obesity.  

The Board has considered the lay evidence of record, including the April 2000 buddy statement noting that the Veteran manifested excessive snoring during service.  While this statement is sufficient to establish the presence of an in-service injury, the Board notes that the VA physician who provided an opinion in support of the Veteran's claim also specifically noted that snoring alone is not an indication of sleep apnea.  Furthermore, while the Veteran has provided an opinion linking his sleep apnea to service, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran and his friend are competent to testify as to observable symptoms, such as the onset of snoring and other breathing problems while sleeping, but their opinions as to the actual cause of sleep apnea cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran has also not reported a continuity of symptoms regarding sleep apnea.  The history has provided is to the effect that he began to experience symptoms of snoring and gasping for breath during service, but was not diagnosed with sleep apnea until 1999, eight years after his separation from active duty.  

Accordingly, the weight of the competent evidence establishes that the Veteran's sleep apnea had its onset several years after active duty and is not etiologically related to any incident of military service.  The Board will now turn to the Veteran's contentions regarding service connection on a secondary basis and service connection for an undiagnosed illness.  

The Veteran contends that service connection is warranted for the sleep apnea under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  However, the record clearly shows that the Veteran has been diagnosed with severe obstructive sleep apnea.  As the Veteran's symptoms have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for sleep apnea as secondary to service-connected hypertension.  There is simply no competent evidence in support of this contention, and as noted above, the Veteran is not considered competent to provide an opinion addressing the etiology of a disability.  Barr, supra.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was years after his separation from active duty service.  In addition, the weight of the competent evidence establishes that the Veteran's diagnosed sleep apnea is not related to his active duty service, to include his reports of snoring during service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service or service-connected hypertension.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Herpes Zoster, Bell's Palsy, and Adult Chicken Pox

The Veteran contends that service connection is warranted for herpes zoster, Bell's palsy, and adult chicken pox as they are manifestations of an undiagnosed illness incurred due to active duty service in Southwest Asia.  

As a preliminary matter, the Board finds that the Veteran does not have adult chicken pox.  There are no complaints, treatment, or diagnoses of this disability in the service or post-service record and the February 2011 VA examiner  noted that the condition was not found either historically or upon examination.  Additionally, the Veteran testified during the September 2010 hearing that the claimed "chicken pox" disability was actually the same as the virus that caused his claimed herpes zoster.  There is no competent medical or lay evidence of this disability, and the Board therefore finds that the claim for service connection for adult chicken pox must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With respect to whether the Veteran's herpes zoster and Bell's palsy are due to an undiagnosed illness, the Board notes that the Veteran's post service records show clear diagnoses of herpes zoster and Bell's palsy dating from approximately 2004.  Although the conditions resolved with treatment, VA treatment records and VA examinations in January 2007 and February 2011 show current residuals of left eye photophobia, herpetic neuralgia, and sensory abnormalities of the left forehead and cheek.  The Veteran's herpes zoster and Bell's palsy have clearly been attributed to known clinical diagnoses and service connection is not warranted for the claimed disabilities as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for the claimed disabilities as secondary to service-connected hypertension.  There is no competent medical evidence in favor of this contention, and as a layperson the Veteran is not competent to provide opinions regarding medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Board has also considered whether service connection is warranted for herpes zoster and Bell's palsy as directly due to service.  Service records are negative for evidence of the conditions, and while the Veteran received treatment for a skin disability diagnosed as acne keloidalis nuchae during active duty, service connection is already in effect for this disability.   There is also no evidence of the claimed disabilities until 2004, more than 10 years after the Veteran's separation from active duty service.  

The weight of the competent evidence is also against a link between the disabilities and the Veteran's Gulf War service.  In May 2006, during a Persian Gulf Registry examination, a VA physician noted that any condition recognized in a patient who served in the Persian Gulf region "may possibly" be related to various environmental hazards.  Although this opinion provides some support for the Veteran's contentions, the Board finds that it is of limited probative value as it is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993), Bostain v. West, 11 Vet. App. 124, 127-28; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993).   In contrast, VA examiners who physically examined the Veteran and reviewed the claims file in January 2007 and February 2011 provided opinions against the claims.  The February 2011 VA examiner specifically found that the Veteran's disabilities were not due to Persian Gulf service and the January 2007 VA examiner stated any identified link between service and the conditions would be based purely on speculation.  The Board has also considered the Veteran's statements linking his herpes zoster and Bell's palsy to his service in Southwest Asia, but as a layperson, he is not competent to opine as to medical etiology or render medical opinions.  See Barr, supra. His opinions as to the etiological bases of his disabilities simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).
In sum, the Board finds that the Veteran's residuals of herpes zoster and Bell's palsy are due to known clinical diagnoses and are not secondary to service-connected hypertension.  There is also no competent evidence of a link between the Veteran's disabilities and any incident of his active duty service.  Service connection for these disabilities is therefore denied.  


Psychiatric Disorder 

The Veteran contends that service connection is warranted for a psychiatric disorder diagnosed as PTSD as it was incurred due to stressful events during his active duty service in Southwest Asia.  The Veteran testified in September 2010 that while on active duty he traveled through the Strait of Hormuz in the Persian Gulf during wartime and was in fear of his life due to the threat of combat, mines, and a chemical attack.  The Veteran has also reported that he experienced anxiety during service due to trouble getting along with a superior officer and because of his race, ethnicity, and weight problems.  

Turning first to the Veteran's contentions regarding PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The Board finds that the evidence establishes that the Veteran does not have PTSD. Although the Veteran's VA treatment records contain some diagnoses of PTSD, the Board finds that the weight of all the competent evidence of record, including the conclusions of VA examiners in January 2007 and February 2011, establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). 

The record contains some evidence indicative of PTSD.  A PTSD screen conducted at the VAMC in June 2005 was positive and a March 2006 primary care record from the Homestead Community Based Outpatient Clinic (CBOC) notes current diagnoses of anxiety and PTSD.  The Veteran was also diagnosed with PTSD during a January 2007 VA examination for Gulf War illness.  However, the Board notes that these findings were recorded based purely on the Veteran's self-reported history of the disorder and his traumatic service experiences without any accompanying psychiatric examination or testing.  Their probative value is therefore lessened.  In addition, during psychology consultations at the Zephyrhills CBOC in May and June 2006, the Veteran was assessed for symptoms of PTSD reported in connection with his diagnosed anxiety disorder.  A finding of rule out PTSD was made in June 2006, but a formal diagnosis of the disorder was never rendered.  The Veteran's VA problem list has also never included a finding of PTSD.  Rather, he has consistently received treatment and diagnoses of an anxiety disorder at the VAMC.  

Weighing against a findings of PTSD are the conclusions of VA examiners who examined the Veteran in January 2007, April 2007, and February 2011, as well as the contents of the Veteran's VA treatment records.  The VA examiners all determined that the Veteran did not meet the criteria for a diagnosis of PTSD and instead diagnosed anxiety and mood disorders.  The April 2007 and February 2011 examiners also noted that partial malingering and exaggeration of symptoms on the part of the Veteran for monetary gain could not be ruled out.  The Veteran's VA treatment records are also negative for findings related to PTSD except for those few cases mentioned above, and instead consistently note diagnoses of an unspecified anxiety disorder and more recently, a pain disorder.  The Board finds that the medical evidence weighing against the presence of PTSD is far more probative than the few notations in the Veteran's treatment records of PTSD symptoms.  The VA examiners' conclusions were based on a complete review of the claims file (to include service records) and included an explanation of the methods, testing, and evidence used to support the diagnoses.  Similarly, full psychiatric examination of the Veteran at the VAMC never resulted in a diagnosis of PTSD, but rather findings of anxiety and pain disorders.  

The Board has also considered the Veteran's statements and testimony that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The current record before the Board, with multiple diagnoses, is itself evidence of the complexity of the issue currently before the Board.  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.

As the competent evidence establishes that the Veteran does not have PTSD, the Board will now turn to the Veteran's other contentions in this case regarding service connection for anxiety, mood, and pain disorders.  The record clearly contains current diagnoses of these disabilities, and the Veteran has consistently received treatment for them at the Tampa and Miami VAMCs throughout the claims period.  The Veteran was also diagnosed with anxiety and mood disorders upon VA examinations conducted in January 2007, April 2007, and February 2011.  

The Board also finds that the record establishes an in-service injury.  Service treatment records are negative for psychiatric complaints or treatment and the Veteran was found to be psychiatrically normal at the March 1991 annual examination performed two months before his separation from his second period of active duty service.  At that time, the Veteran also denied experiencing any depression, excessive worry, or nervous trouble on the accompanying report of medical history.  Despite the absence of psychiatric abnormalities in the service records, the Veteran has reported that he experienced many episodes of anxiety during active duty service in the Persian Gulf, particularly when his ship, the USS CAPE COD, sailed through the Strait of Hormuz where attacks (by artillery, mines, and chemicals) were possible.  Personnel records submitted by the Veteran show that he was assigned the USS CAPE COD in August 1989 and the command history of the ship indicates that it traveled through the Strait of Hormuz.  The Veteran is competent to report experiences that occurred during service and the Board finds that his statements regarding the presence of anxiety during service in the Persian Gulf are credible.  The second element of service connection-an in-service injury-is therefore demonstrated.  

Although the first two elements of service connection are present in this case, the evidence does not establish a nexus between the Veteran's in-service anxiety and his current diagnosed psychiatric disorders.  Service records do not indicate such a link; as noted above, they are entirely negative for psychiatric complaints or the finding of a chronic condition.  Upon examination in March 1991, the Veteran was psychiatrically normal and he specifically denied any psychiatric problems such as depression, worry, or nervous trouble.  There is also no evidence of a psychiatric disorder until March 1999, eight years after the Veteran's separation from service, when a private physician suspected the presence of an anxiety disorder to account for the Veteran's shortness of breath.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's psychiatric disorders were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also not reported a continuity of symptoms in this case.  The history he has provided is to the effect that he first experienced anxiety during service, but did not seek treatment or receive a diagnosis of the condition until years later when he began treatment at the VAMC in 2002.  

The competent medical evidence is also against a link between the Veteran's current diagnoses and service.  The January 2007, April 2007, and February 2011 VA examiners all provided opinions against direct service connection and the February 2011 examiner specifically found that the Veteran's anxiety disorder was the result of current life stressors and nonservice-connected disabilities.  The Veteran's VA psychologist provided a letter in support of the claim in July 2007, but the letter merely stated that it was the Veteran's personal belief that his anxiety was related to his military experiences.  The VA psychologist did not provide any medical opinion in support of the claim and merely recorded the Veteran's own reported history.  Thus, this evidence is not very probative.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  In any event, the competent medical evidence, consisting of the opinions of the VA examiners, clearly weighs against the finding of a nexus between active duty service and the Veteran's current psychiatric disorders.  

The Board has considered the testimony of the Veteran connecting his psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of anxiety, but notes that he has not reported a continuity of symptoms and finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, service connection for an acquired psychiatric disorder as due directly to active duty service must be denied.  

The Veteran also contends that service connection is warranted for his psychiatric disorders under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  However, the record clearly shows that the Veteran has been diagnosed with an anxiety disorder, mood disorder, and pain disorder.  As the Veteran's symptoms have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for the Veteran's psychiatric disorders as secondary to service-connected hypertension.  Although the record contains evidence linking the Veteran's psychiatric symptoms to his various physical disabilities and general medical condition, there is no indication that his service-connected hypertension, rated as 10 percent disabling, has caused or aggravated his anxiety, mood, and pain disorders.  In fact, the VA examiner who performed the January 2007 and April 2007 VA examinations specifically found that the Veteran's mood disorder was due to his sleep apnea, diabetes mellitus, and congestive heart failure.  These conditions are not service-connected the record contains no competent evidence linking the Veteran's acquired psychiatric disorder to service-connected hypertension.  Service connection on a secondary basis is therefore not warranted.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was years after his separation from active duty service.  In addition, the weight of the competent evidence establishes that the Veteran's diagnosed anxiety, mood, and pain disorders are not related to any incident of active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service or service-connected hypertension.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Fatigue

The Veteran contends that service connection is warranted for fatigue as it is a manifestation of an undiagnosed illness incurred due to active duty service in Southwest Asia, or in the alternative, that it is secondary to service-connected hypertension.  

After review of the evidence of record, the Board finds that the Veteran's fatigue is not a chronic disability, but rather a symptom associated with other disabilities, including nonservice-connected sleep apnea, obesity, anxiety, and anemia.  The Veteran's first documented complaints of fatigue were recorded in 1999 in connection with his treatment and diagnosis of severe obstructive sleep apnea.  VA treatment records include complaints of fatigue throughout the claims period, but such complaints are consistently associated with the Veteran's non-use of his CPAP machine to treat sleep apnea.  A May 2000 letter from his VA physician also clearly states that the Veteran's excessive daytime fatigue and sleepiness are due to his nonservice-connected sleep apnea.  Similar conclusions were made by VA examiners in January 2000 and February 2011, when the Veteran's fatigue was described as multi-factorial in nature and related to several nonservice-connected disabilities including sleep apnea, diabetes mellitus, obesity, anxiety, and anemia.  

The Board has considered the Veteran's statements describing his fatigue as an independent chronic disability, but finds that his lay statements are outweighed by the competent medical evidence of record characterizing his fatigue as a manifestation of other nonservice-connected disabilities.  The Board has also considered whether the Veteran meets the criteria for a diagnosis of CFS under 38 C.F.R. § 4.88a (2011).  However, the February 2011 VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of CFS and identified other clinically diagnosed disabilities as the underlying cause of the Veteran's complaints.  The Veteran is competent to report observable symptomatology, such as the onset and character of his fatigue, but he does not possess the requisite medical knowledge to diagnose CFS which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a; Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, his lay statements regarding CFS are outweighed by the competent evidence of record including the opinion of the February 2011 VA examiner.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of CFS.

The Veteran has also argued that his fatigue is a sign or symptom of an undiagnosed illness due to his service in Southwest Asia.  As noted above, the record establishes that the Veteran's fatigue is associated with various nonservice-connected disabilities.  Therefore, it may not be characterized as a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii) (2011).  

Finally, the Veteran contends that his fatigue is secondary to service-connected hypertension.  Although various medical professionals have related the Veteran's fatigue to several other conditions, hypertension has never been identified as causing or aggravating the Veteran's fatigue.  Instead, all the competent evidence of record attributes the Veteran's fatigue to nonservice-connected disabilities.  Service connection for chronic fatigue on a secondary basis must therefore be denied.  38 C.F.R. § 3.310.  

In sum, while the Veteran has made consistent complaints of fatigue since 1999, the competent evidence establishes that the fatigue is a symptom of nonservice-connected disabilities.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2006 and February 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the June 2006 and February 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private treatment records, and records from the SSA.  During the September 2010 hearing, the Veteran testified that there were no additional records of private treatment that would support his claims.  Additionally, the Veteran was provided proper VA examinations in response to his claims in February 2011.

The Board also finds that VA has complied with the December 2010 remand orders of the Board.  In response to the Board's remand, the Veteran's recent VA treatment records were added to the claims file and February 2011 VA examinations were performed to determine the nature and etiology of the disabilities on appeal.  The February 2011 VA examiner included an opinion finding that the Veteran's conditions were due to recognized clinical entities and were not manifestations of an undiagnosed illness due to his service in Southwest Asia.  

The Board notes that the December 2010 Board remand also ordered that the examining VA physician should determine whether the Veteran's claimed disabilities were incurred or aggravated due to service-connected hypertension.  However, review of the claims file shows that there is no competent evidence in support of the Veteran's claims for secondary service connection to include aggravation of the claimed disabilities by service-connected hypertension.  Without evidence of an association between the claimed disability and a service-connected condition, the duty to assist does not require a medical opinion addressing the Veteran's contentions.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(4)(C) (2011).  In addition, while the February 2011 VA examiner did not specifically address service connection on a secondary basis, he did provide opinions regarding the etiology of the claimed disabilities, linking them to various nonservice-connected etiologies such as obesity, age, various orthopedic complaints, and one another.  This effectively responds to the question of whether the disabilities are proximately due to or aggravated by service connected disability by identifying the non-service connected cause of the disabilities and thus eliminating service connected disability as either a causative or aggravating agent.  After the new evidence was added to the claims file, the case was readjudicated in March 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for restrictive lung disease and COPD is denied.

Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease and degenerative disc disease, is denied. 

Entitlement to service connection for a cervical spine disability, diagnosed as degenerative disc disease, is denied. 

Entitlement to service connection for a left shoulder disability, diagnosed as osteoarthritis, is denied. 

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for BPH is denied. 

Entitlement to service connection for left lower extremity sciatica is denied. 

Entitlement to service connection for sensory neuropathy of the bilateral lower extremities is denied. 

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for herpes zoster is denied. 

Entitlement to service connection for Bell's palsy is denied. 

Entitlement to service connection for adult chicken pox is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and anxiety, mood, and pain disorders, is denied.

Entitlement to service connection for fatigue is denied. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


